


Exhibit 10.23




AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT


Reference is made to the employment agreement between Mark J. Barrenechea and
Open Text Corporation dated as of October 30, 2012 (the “Employment Agreement”).
Defined terms used herein are as defined in the Employment Agreement unless
otherwise stated.


Section 3 of the Employment Agreement is hereby amended to provide that on the
third anniversary of the Effective Date, the Term shall be extended for an
additional three-year period, and shall be extended automatically thereafter for
an additional one-year period unless either party provides the other party with
notice of non-renewal at least three (3) months before any such anniversary, or
the parties otherwise agree.




IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Amendment No. 2 to the Employment Agreement as of the 30th day of July, 2014.




Open Text Corporation    Mark J. Barrenechea






/s/Gordon A. Davies     /s/Mark J. Barrenechea
Name: Gordon A. Davies
Title:    Chief Legal Officer and
Corporate Secretary















